PER CURIAM: *
Stephanie Guerrero Cruz, former federal prisoner #24616-180, appeals the 18-month sentence she received after her term of supervised release was revoked. Given that Cruz has been released from prison and is not serving a term of supervised release, her appeal is moot. See Spencer v. Kemna, 523 U.S. 1, 12-18, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); United States v. Clark, 193 F.3d 845, 847-48 (5th Cir.1999).
APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.